
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(z)(z)


STOCK NOTIFICATION AND AWARD AGREEMENT

Name:   Employee ID:
Manager Name:
 
 
Department:
 
 

[Introductory paragraphs, as appropriate: Congratulations on receiving a stock
award. This award reflects your management team's recognition of your
significant contributions to Hewlett- Packard's success.

HP has long been known for talented employees like you who have an unwavering
commitment to HP's customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

Once again, congratulations on a job well done.]

Grant Date:

Grant Number:

Grant Price:

Award Amount:

Award Type/Sub Type:

Expiration Date:

Plan:

Program Type:

Vesting Schedule:

Restricted Stock Award

        THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted
above between Hewlett-Packard Company, a Delaware Corporation ("Company"), and
the Employee named above, is entered into as follows:

WITNESSETH:

        WHEREAS, the continued participation of the Employee is considered by
the Company to be important for the Company's continued growth; and

        WHEREAS, in order to give the Employee an incentive to continue in the
employ of the Company and to participate in the affairs of the Company, the HR
and Compensation Committee of the Board of Directors of the Company or its
delegates ("Committee") has determined that the Employee shall be granted shares
of the Company's $0.01 par value Common Stock ("Share(s)") subject to the
restrictions stated below and in accordance with the terms and conditions of the
Plan named above, a copy of which can be found on the Stock Incentive Program
website at: [URL] or by written or telephonic request to the Company Secretary.

--------------------------------------------------------------------------------



        THEREFORE, the parties agree as follows:

1.Grant of Restricted Stock Award.
Subject to the terms and conditions of this Stock Notification and Award
Agreement and of the Plan, the Company hereby grants to the Employee the number
of Shares stated above ("Restricted Stock Award" or "RSA").

2.Vesting Schedule.
The interest of the Employee in the RSA shall vest according to the vesting
schedule set forth above. Provided the Employee remains in the employ of the
Company on a continuous, full-time basis through the close of business on the
last vesting date set forth above, the interest of the Employee in the RSA shall
become fully vested on that date.

3.Restrictions. (a)The Shares or rights granted hereunder may not be sold,
pledged or otherwise transferred until the RSA becomes vested in accordance with
Section 2. The period of time between the date hereof and the date the RSA
becomes fully vested is referred to herein as the "Restriction Period."
(b)Except as otherwise provided for in this Stock Notification and Award
Agreement, if the Employee's employment with the Company is terminated at any
time for any reason prior to the lapse of the Restriction Period, all Shares
granted hereunder shall be forfeited by the Employee, and ownership transferred
back to the Company.

4.Legend.
All certificates representing any Shares subject to the provisions of this Stock
Notification and Award Agreement shall have endorsed thereon the following
legend:
"The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation."

5.Escrow.
The Shares subject hereto shall be held in escrow in a restricted book entry
account with the Company's transfer agent in the name of the Employee. Upon
termination of the Restriction Period, the Shares shall be released into an
unrestricted book entry account with the Company's transfer agent; provided,
however, that a portion of such Shares shall be surrendered in payment of
required withholding taxes in accordance with Section 9 below, unless the
Company, in its sole discretion, establishes alternative procedures for the
payment of required withholding taxes.

6.The Employee's Stockholder Rights.
During the Restriction Period, the Employee shall have all the rights of a
stockholder with respect to the RSA except for the right to transfer the Shares,
as set forth in Section 3. Accordingly, the Employee shall have the right to
vote the Shares and to receive any cash dividends paid to or made with respect
to the Shares.

7.Disability or Retirement of the Employee.
If the Employee's termination of employment is due to the Employee's total and
permanent disability or retirement, in accordance with the applicable retirement
policy, all outstanding and unvested RSAs shall continue to vest in accordance
with Section 2, provided that the following conditions are met for the entire
Restriction Period: (a)The Employee shall render, as an independent contractor
and not as an employee, such advisory or consultative services to the Company as
shall reasonably be requested by the Company, consistent with the Employee's
health and any other employment or other activities in which such Employee may
be engaged; (b)The Employee shall not render services for any organization or
engage directly or indirectly in any business which, in the opinion of the
Company, competes with or is in conflict with the interests of the Company;
(c)The Employee shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company's
business, any confidential

--------------------------------------------------------------------------------



information or material relating to the business of the Company, either during
or after employment with the Company; and

(d)The Employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business of the Company, anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in foreign countries.



8.Death of the Employee.
In the event of the Employee's death prior to the end of the Restriction Period,
the Employee's estate or designated beneficiary shall have the right to receive
a pro rata number of Shares determined by the Company in its discretion. In the
event of the Employee's death after the vesting date but prior to the payment of
Shares, said Shares shall be paid to the Employee's estate or designated
beneficiary.

9.Taxes. (a)The Employee shall be liable for any and all taxes, including
withholding taxes and fringe benefit tax, arising out of this RSA or the vesting
of Shares hereunder. In the event that the Company or the Employee's employer
(the "Employer") is legally required, allowed or permitted to recover taxes from
the Employee as a result of the grant or vesting of the RSA or subsequent sale
of Shares hereunder, the Employee shall surrender a sufficient number of whole
Shares or make a cash payment at the election of the Company, in its sole
discretion, as necessary to cover all applicable taxes that the Employer is
legally required, allowed or permitted to recover from the Employee and required
social security contributions at the time the restrictions on the Shares lapse,
unless the Company, in its sole discretion, has established alternative
procedures for such payment. The Employee will receive a cash refund for any
fraction of a surrendered Share or Shares not necessary for required withholding
taxes and required social insurance contributions. To the extent that any
surrender of Shares or cash payment or alternative procedure for such payment is
insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct all
applicable taxes that the Employer is legally required, allowed or permitted to
recover from the Employee and social security contributions from the Employee's
compensation. The Employee agrees to pay any amounts that cannot be satisfied
from wages or other cash compensation, to the extent permitted by law.
(b)Regardless of any action the Company or the Employee's employer (the
"Employer") takes with respect to any or all income tax, social insurance,
payroll tax, payment on account, fringe benefit tax or other tax-related items
that the Employer is legally required, allowed or permitted to recover from the
Employee ("Tax-Related Items"), the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by him is and remains
the Employee's responsibility and that the Company and or the Employer (i) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this RSA, including the grant, vesting or
release, the subsequent sale of Shares and receipt of any dividends; and (ii) do
not commit to structure the terms or any aspect of this RSA to reduce or
eliminate the Employee's liability for Tax-Related Items. The Employee shall pay
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may legally recover from the Employee as a result of the Employee's
participation in the Plan or the Employee's receipt of Shares that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the Shares if the Employee fails to comply with the Employee's obligations in
connection with the Tax-Related Items. (c)In accepting the RSA, the Employee
consents and agrees that in the event the RSA becomes subject to an employer tax
that is legally permitted to be recovered from the Employee, as may be
determined by the Company and/or the Employer at their sole discretion, and
whether or not the Employee's employment with the Company and/or the Employer is
continuing at the time such tax becomes recoverable, the Employee will assume
any liability for any such

--------------------------------------------------------------------------------



taxes that may be payable by the Company and/or the Employer in connection with
the RSA. Further, by accepting the RSA, the Employee agrees that the Company
and/or the Employer may collect any such taxes from the Employee by any of the
means set forth in this Section 9. The Employee further agrees to execute any
other consents or elections required to accomplish the above, promptly upon
request of the Company.

10.Data Privacy Consent.
The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSAs, options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee's favor
for the exclusive purpose of implementing, managing and administering the Plan
("Data"). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee's country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee's country. HP is committed to protecting the
privacy of the Employee's personal data in such cases. By contract with both the
HP affiliate and with HP vendors, the people and companies that have access to
the Employee's personal data are bound to handle such data in a manner
consistent with the HP Privacy Policy and law. HP also performs due diligence
and audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

The Employee may request a list with the names and addresses of any potential
recipients of the data by contacting the local human resources representative.
The Employee understands that data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

11.Plan Information.
The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com.
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary.

12.Acknowledgment and Waiver.
By accepting this RSA, the Employee acknowledges and agrees that: (i) the Plan
is established voluntarily by the Company, it is discretionary in nature and may
be modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Stock Notification and Award Agreement;
(ii) the grant of the RSA is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSAs, or benefits in lieu
of RSAs, even if RSAs have been granted repeatedly in the past; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (iv) the Employee's participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Employee's employment relationship at
any time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law; (v) the Employee is participating voluntarily in the Plan; (vi) RSAs are an
extraordinary item that is outside the scope of the Employee's employment
contract, if any; (vii) RSAs are not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
insofar as permitted by law; (viii) in the event that the Employee is not an
employee of the Company, this RSA will not be interpreted to

--------------------------------------------------------------------------------



form an employment contract or relationship with the Company, and furthermore,
this RSA will not be interpreted to form an employment contract with the
Employer or any Subsidiary or Affiliate of the Company; (ix) the future value of
the underlying Shares is unknown and cannot be predicted with certainty; (x) in
consideration of the grant of this RSA, no claim or entitlement to compensation
or damages shall arise from termination of this RSA or diminution in value of
this RSA resulting from termination of the Employee's employment by the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Stock Notification and Award Agreement, the Employee
shall be deemed irrevocably to have waived any entitlement to pursue such claim;
and (xi) notwithstanding any terms or conditions of the Plan to the contrary, in
the event of involuntary termination of the Employee's employment (whether or
not in breach of local labor laws), the Employee's right to receive Shares and
vest in Shares under the Plan, if any, will terminate effective as of the date
that the Employee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of "garden leave" or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Employee's right to vest in this RSA
after termination of employment, if any, will be measured by the date of
termination of the Employee's active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Employee is no longer actively employed for
purposes of this RSA .

13.Miscellaneous. (a)The Company shall not be required (i) to transfer on its
books any Shares which shall have been sold or transferred in violation of any
of the provisions set forth in this Stock Notification and Award Agreement, or
(ii) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares shall have been
so transferred. (b)The parties agree to execute such further instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Stock Notification and Award Agreement. (c)Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at his address then on file with the Company. (d)The
Plan is incorporated herein by reference. The Plan and this Stock Notification
and Award Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Employee with respect to the
subject matter hereof, and may not be modified adversely to the Employee's
interest except by means of a writing signed by the Company and the Employee.
Notwithstanding the foregoing, nothing in the Plan or this Stock Notification
and Award Agreement shall affect the validity or interpretation of any duly
authorized written agreement between the Company and the Employee under which an
Award properly granted under and pursuant to the Plan serves as any part of the
consideration furnished to the Employee. This Stock Notification and Award
Agreement is governed by the laws of the state of Delaware. (e)If the Employee
has received this or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.

--------------------------------------------------------------------------------



(f)The provisions of this Stock Notification and Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


HEWLETT-PACKARD COMPANY    
 
 
 
 
 
Mark V. Hurd
Chairman, CEO and President
 
 
 
 
 
Michael J. Holston
Executive Vice President, General Counsel and Secretary

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

Important Note:    Your award is subject to the terms and conditions of this
Stock Notification and Award Agreement and to HP obtaining all necessary
government approvals. If you have questions regarding your award, please discuss
them with your manager.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(z)(z)

